PER CURIAM.
Elias Rosado petitions this court for a writ of prohibition seeking to disqualify the trial judge from presiding over Bro-ward County case numbers 06-10189CF10A and 06-18577CF10A because the judge did not timely rule on Rosado’s motion for disqualification. See Fla. R. Jud. Admin. 2.330(j); Tableau Fine Art Group, Inc. v. Jacoboni, 853 So.2d 299 (Fla.2003). We grant the petition.
Rosado moved to disqualify the judge on August 4, 2011. A copy of the motion was served on the judge. It was received by the circuit court clerk for filing on August 8, 2011. Even if the judge did not receive the motion at the time it was filed, the record reflects that the judge has been aware of the motion since at least September 15, 2011, when he denied petitioner’s request for reassignment of the case based on the judge’s failure to timely rule on the motion to disqualify. See Tobkin v. State, 889 So.2d 120 (Fla. 4th DCA 2004).
In response to an order to show cause from this court, the state agrees that the motion to disqualify has not been ruled on and pursuant to rule 2.330(j) it should be deemed granted and these cases reassigned.
WARNER, GROSS and GERBER, JJ., concur.